In an action for a judgment declaring that employees of the Nassau County Court are entitled to five days of personal leave per year in addition to 30 days of annual leave per year, pursuant to the terms of a collective bargaining agreement, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered June 20, 1975, which, after submission upon an agreed statement of facts, dismissed the complaint. Judgment modified, on the law, by deleting therefrom the provision which dismissed the complaint and by substituting therefor provisions declaring that (1) the County Court employees are not receiving less benefits *843than those provided for other employees in the same negotiating unit and (2) defendants are not violating the collective bargaining agreement. As so modified, judgment affirmed, with one bill of $50 costs and disbursements jointly to respondents appearing separately and filing separate briefs. No findings of fact were presented for review. The employees received all of the rights due them pursuant to the terms of the collective bargaining agreement. It was error for Special Term to dismiss the complaint merely because plaintiff was not entitled to the declaration it sought (see Lanza v Wagner, 11 NY2d 317, 334). Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.